DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/20 has been entered.

Response to Amendment
Claims 1, 3, and 5-16 are pending in the application.  Claims 2 and 4 have been canceled.  Claims 6-8 and 10-12 have been withdrawn from consideration.  Claim 1 has been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 objected to because of the following informalities:  
In line 6, “the other end” should read --an opposite end--
In lines 17-18, “the cutter portion” should read --the cutting portion--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US 2005/0203527 A1) (“Carrison”) in view of Salyer (US 5,236,289).
Regarding claim 1, Carrison discloses (Figures 10-13) a minimally invasive surgical device (102) comprising: a main body comprising an inner tube (124) and an outer tube (112), the inner tube being disposed in the outer tube (Figures 10-12); and a cutter bit (134) connected to the inner tube having a cutting portion.  Carrison teaches that cutting portion is extended outward from the center axis along a radial direction of the center axis.
However, Carrison fails to disclose an elastic assembly, one end of the elastic assembly being connected to the inner tube and an opposite end of the elastic 
	Salyer teaches (Figures 1-5) a rotary tool with an elastic assembly connected to an inner tube (14) at one end and a working tool at the other end, wherein the elastic assembly comprises an elastic member (60) and a universal joint (10), the elastic assembly connects the tube and working tool (18) and is at least partially disposed in the inner tube (within cavity 42, Figure 4), the universal joint is connected between the elastic member (60) and the working tool (18), and the elastic member of the elastic assembly is located inside the inner tube (within cavity 42, Figure 4), and the universal joint is slidably disposed in the inner tube (along a direction parallel to a center axis of the inner tube (via slot 24; Figure 4), the center axis passes through the universal joint (Figure 4), the working tool is located on an upper surface of the universal joint and is extended outward from the center axis along a radial direction of the center axis.


	Regarding claim 5, Carrison in view of Salyer teaches (Salyer, Figure 4) that the universal joint (10) comprises a first connection member (16) and a second connection member (42), the first connection member has a convex spherical surface, the second connection member has a concave spherical surface and is movably connected to the convex spherical surface through the concave spherical surface (Column 3, lines 44-47), the cutter bit is connected to the first connection member (16), and the elastic member is connected to the second connection member (via pin 38 in first connection member is disposed within second connection member).
	Regarding claim 9, Carrison in view of Salyer teaches (Carrison, Figure 8) a driver unit (104) adapted to drive the cutter bit to rotate (Carrison, paragraph 0067).
	Regarding claim 16, Carrison in view of Salyer teaches (Salyer, Figure 4) that the inner tube (4) has a stopper (proximal surface of cavity 42), and the elastic assembly leans against the stopper (Column 4, lines 37-43).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US 2005/0203527 A1) (“Carrison”) in view of Salyer (US 5,236,289) as applied to claim 1 above, and further in view of Peters et al (US 2002/0038129 A1) (“Peters”).
Regarding claims 13 and 14, Carrison in view of Salyer teaches (Carrison, Figure 13) a suction supply portion (150), wherein sawdust generated after the object is cut by 
Peters teaches (Figures 1-4) a minimally invasive surgical device comprising: a main body comprising an inner tube (34) and an outer tube (18), the inner tube being disposed in the outer tube; an elastic assembly (14), one end of the elastic assembly being connected to the inner tube (34); and a cutter bit (36) connected to the other end of the elastic assembly. Peters teaches (Figure 2) that the cutter bit (36) has at least one hole (88), and sawdust generated after the object is cut by the cutting portion is discharged along the main body through the at least one hole (paragraph 0045). Peters teaches a suction supply portion (via the handpiece), wherein the sawdust generated after the object is cut by the cutting portion is adapted to move along the main body by a suction force provided by the suction supply portion (paragraph 0045).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cutter bit taught by Carrison in view of Salyer, such that sawdust generated after the object is cut by the cutting portion moved through the cutter bit and is discharged along the main body through the at least one hole by a suction source provided by the suction supply portion, as taught by Peters. This modification would serve to aspirate or evacuate blood, saline and the majority of resected tissue entirely through the main body and handpiece (Peters, paragraph 0045).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Carrison et al. (US 2005/0203527 A1) (“Carrison”) in view of Salyer (US 5,236,289) as applied to claim 1 above, and further in view of Cha (US 2010/0057087 A1).
Regarding claim 15, Carrison in view of Salyer teaches the invention substantially as claimed. The combined teaching fails to explicitly teach that an outer diameter of the cutter bit is less than 10 millimeters.
Cha discloses (Figures 1a-1d) a minimally invasive surgical device with a cutter bit having a diameter that is less than 10 millimeters (see Table in paragraph 0062).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cutter bit taught by Carrison in view of Salyer to be less than 10 millimeters, as taught by Cha who teaches that this modification would provide a cutter bit having a diameter that is useful for foraminal decompression (Cha, paragraph 0062).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 9, and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771      

/DIANE D YABUT/Primary Examiner, Art Unit 3771